BRITT, Judge.
By his sole assignment of error, defendant contends the court committed prejudicial error in permitting his wife to testify with respect to instances prior to 22 March 1973 wherein defendant mistreated his children (consisting of Myra Ann and *75a two-year-old son). Defendant argues that admitting the testimony was violative of the rule that in a prosecution for a particular crime, the State cannot offer evidence tending to show that the accused has committed another distinct, independent, or separate offense. The assignment is without merit.
In State v. Humphrey, 283 N.C. 570, 572, 196 S.E. 2d 516, 518 (1973), we find:
“The general rule in North Carolina is that the State may not offer proof of another crime independent of and distinct from the crime for which defendant is being prosecuted even though the separate offense is of the same nature as the charged crime. State v. Long, 280 N.C. 633, 187 S.E. 2d 47; State v. McClain, 240 N.C. 171, 81 S.E. 2d 364; 1 Stansbury North Carolina Evidence § 91 (Brandis rev. 1973). However, such evidence is competent to show ‘the quo animo, intent, design, guilty knowledge, or scienter, or to make out the res gestae, or to exhibit a chain of circumstances in respect of the matter on trial, when such crimes are so connected with the offense charged as to throw light upon one or more of these questions.’ State v. Jenerett, 281 N.C. 81, 187 S.E. 2d 735; State v. Atkinson, 275 N.C. 288, 167 S.E. 2d 241.”
See also State v. Moore, 275 N.C. 198, 166 S.E. 2d 652 (1969).
We hold that the challenged evidence was competent to show defendant’s quo animo, or state of mind, and the assignment of error is overruled.
No error.
Judges Parker and Vaughn concur.